 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 474 
Community Bus Lines/Hudson County Executive Ex-
press and Jesus Pimentel 
and Hernan Ocampo.  
Cases 22ŒCAŒ25124, 22ŒCAŒ25209, and 22ŒCAŒ
25504 
March 26, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND SCHAUMBER
 On June 12, 2003,
 Administrative Law Judge Joel P. 
Biblowitz issued the attached decision.  The Respondent 

filed exceptions and a supporting brief, the General 
Counsel filed an answering brief, and Charging Party 
Hernan Ocampo filed exceptions and supporting materi-
als.1  The Respondent also filed a reply brief to the Gen-
eral Counsel™s brief and an 
answering brief to Charging 
Party Ocampo™s exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions as 
modified below and to adopt the recommended Order.
3The Respondent operates a shuttle bus service trans-
porting passengers between Je
rsey City, New Jersey, and 
New York City.  It contends that the owner-operators, 
who comprise approximately one-half of its drivers are 
independent contractors and consequently are not pro-

tected by the Act.  The Resp
ondent also contends that it 
did not act unlawfully by discharging owner-operator 

Jesus Pimentel, by preventing owner-operator Hernan 

Ocampo from using substitute drivers, or by later 
                                                          
 1 The Respondent has argued that 
Ocampo™s statement and attached 
packet of documents do not constit
ute exceptions under Board Rules, 
but it has not filed a motion to strike 
them.  In view of Ocampo™s pro se 
status and limited English proficiency,
 we elect to apply our rules liber-ally and consider Ocampo™s statement as exceptions.  However, we 
shall disregard any of the suppor
ting materials included with these 
exceptions, to the extent that they contain information that has not been 

previously introduced as 
evidence at the hearing. 
2 The Respondent and Charging Party Ocampo have excepted to 
some of the judge™s credibility findings.  The Board™s established pol-

icy is not to overrule an administrative law judge™s credibility resolu-

tions unless the clear preponderance of all the relevant evidence con-
vinces us that they are incorrect.  
Standard Dry Wall Products
, 91 
NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have care-
fully examined the record and find 
no basis for reversing the findings. 
3 We shall substitute a new notice to employees that includes the 
customary expunction language inadvertently omitted by the judge. 
constructively discharging Ocampo.  As explained be-
low, we affirm the judge™s threshold finding that the 
owner-operators are employees under Section 2(3) of the 
Act, because we conclude that the Respondent, which 

bears the burden of proof on this issue, failed to demon-
strate that the owner-operators are independent contrac-
tors.  We also affirm the judge™s conclusions, for the rea-

sons stated by him, that the Respondent violated Section 
8(a)(3), (4), and (1) of the Act in discharging Pimentel, 
but that it did not violate the Act with respect to Ocampo. 
I. The Respondent runs minibuses carrying passengers 
between Jersey City™s Journal Square bus terminal and 
New York City™s Port Authority bus terminal, stopping 
to load and unload passengers at various points along the 

route.  The Respondent employs 13 drivers to drive 
minibuses owned by the Company, and it contracts with 
approximately 10 owner-operators to service these routes 

with their own vans and minibuses, driven either by the 
owner-operators themselves or by substitute drivers. 
Owner-operators drive the same routes as employee 
drivers, in the same way.  All buses and vans in use, re-

gardless of ownership, have the Respondent™s name on 
them, but they are not uniform
 in color or style.  The 
owner-operators may also put their own names on their 
buses, along with the Respondent™s name.  While they 
are working, all drivers, including the owner-operators, 

maintain regular contact with the Respondent™s dispatch-
ers, who oversee the distribu
tion of buses along the route 
and the loading and unloading of passengers at the Jersey 
City and New York City bus terminals.  The Respon-
dent™s owner and president, Jorge Bedoya, also spends 
most of his work time at the bus terminals, ensuring the 
smooth progression of buses and loading of passengers.  
Employee drivers begin and end their workday at the 

Respondent™s office, while owner-operators need not do 
so, as they may garage their buses wherever they wish.  
Owner-operators, unlike employee drivers, are responsi-

ble for gasoline and maintenance costs related to their 
buses. 
Unlike employee drivers, the owner-operators do not 
collect wages or benefits fr
om the Responden
t.  Instead, 
they collect fares from passengers and pay the Respon-
dent a monthly ﬁcorporation feeﬂ for the use of its routes 

and its gates at the bus terminals.  The Respondent sets 
the fare collected by all drivers, which many passengers 
pay by discounted tickets purchased in advance from the 

Respondent.  The owner-operators must honor these 
tickets and may return them to the Respondent as pay-
ment (at the discounted purchase price) toward the 
owner-operators™ corporation fees.  While the Respon-
dent pays insurance premiums covering the employee 
341 NLRB No. 61 
 COMMUNITY BUS LINES
/HUDSON COUNTY EXECUTIVE EXPRESS
 475
drivers of its vehicles, the 
owner-operators pay the Re-
spondent for their insurance at the same cost per vehicle 
as for the Respondent-owned buses, and the Respondent 
issues a check in the same amount to the insurance com-

pany.
4The Respondent has imposed discipline on owner-
operator vehicle drivers.  In March 2001, 9 months be-

fore Pimentel™s termination, the Respondent suspended 
him for confrontations with other drivers and for verbally 
attacking the Respondent™s operations manager, Amy 

Vidal.  Also in the first half of 2001, the Respondent 
terminated the employment of at least two substitute 
drivers, Jairo Tejeiro and Patricio Guadalupe, who drove 
vehicles owned by owner-operators.  According to Te-
jeiro, his discharge letter, which was signed by Vidal, 

stated that his discharge was for infractions against co-
workers, not cooperating with dispatchers, and breaking 
the rules of the Company.
5II. ﬁ[I]n determining whether an individual is an em-
ployee or an independent contractor under Section 2(3), 
the Board applies the common-law agency test and con-
siders all the incidents of the individual™s relationship to 
the employing entity.ﬂ  
BKN, Inc.
, 333 NLRB 143, 144 
(2001) (citing 
Roadway Package System, 
326 NLRB 
842, 850 (1998)).  See also Restatement (Second) of 

Agency § 220. 
Under well-established Board law, the party asserting 
that alleged discriminatees 
are independent contractors 
bears the burden of proving such status. 
BKN, Inc.
, 333 NLRB at 144.  On the record here, we conclude that the 
Respondent has failed to carry its burden. 
The record contains some evidence to support the Re-
spondent™s contention that th
e owner-operators are inde-
pendent contractors.  For in
stance, the owner-operators 
drive their own buses and vans, and they bear the respon-
sibility for such costs as in
surance, maintenance, and 
gasoline.  Further, the Respondent™s only income from 
owner-operators is a flat monthly fee, which is independ-
                                                          
                                                           
4 The New Jersey Department of Transportation (DOT) requires that 
all drivers operating on behalf of a 
particular bus company be covered 
under the same insurance policy; thus, owner-operators™ insurance 
premiums are identical to those the Respondent pays on behalf of em-

ployee drivers.  The DOT also requ
ires all bus companies to submit 
daily work records showing each driv
er™s worktime and mileage driven. 
5 The record does not reflect the reasons given for Guadalupe™s dis-
charge, but that discharge, along with several others, was the subject of 
an unfair labor practice proceeding,
 and Guadalupe was eventually 
reinstated by Board order.  
Community Bus Lines
, 2002 WL 62835 
(Jan. 14, 2002), enfd. by unpublished Board Order March 5, 2002; 

enfd. by summary judgment Docket No. 02-2701 (3d Cir. Sept. 11, 
2002). 
ent of the owner-operators™ gross earnings.
6  Neverthe-
less, we find that these facts are insufficient to meet the 
Respondent™s burden in this cas
e, in light of the evidence 
introduced by the General Co
unsel and the Respondent™s 
failure effectively to counter it. 
The General Counsel presented evidence supporting 
the employee status of the owner-operators.  For in-
stance, the owner-operators™ 
work is the precise business 
of the Respondent, transporting passengers between par-

ticular points, along particular routes, at fares (including 

discounts) established solely by the Respondent.  The 
owner-operators do this work side by side with employee 
drivers and subject to the shared supervision of the Re-
spondent™s dispatchers.  Mo
reover, the Respondent has 
imposed discipline on owner-operator vehicle drivers, 
e.g., by suspending Pimentel, and has discharged substi-
tute drivers Tejeiro and Guadalupe.
7  Also supporting a finding of employee status is that many of the owner-
operators have held their positions for many years. 
The Respondent has failed to counter this evidence of 
employee status, either by credible testimony
8 or by 
documentary evidence.  Further, the Respondent has not 
offered into evidence any contract that it entered into 
with owner-operators; thus, it has failed to demonstrate 

that the parties believed they were creating an independ-
ent contractor relationship.
9Finally, the Respondent™s president and owner, Jorge 
Bedoya, failed to testify at th
e hearing, in disregard of 
the General Counsel™s subpoena.  This led the judge to 
infer that Bedoya™s testimony would not have been fa-
 6 The Respondent puts great emphasis on this one factor in attempt-
ing to establish independent contr
actor status.  The Respondent relies 
on Checker Cab Co., 273 NLRB 1492 (1985), and 
Air Transit
, 271 
NLRB 1108 (1984), in which the Board held that generally where no 
correlation exists between an empl
oyer™s revenue and the fares col-
lected by the drivers, the drivers are independent contractors.  Those 

cases, however, are factually distinguishable.  The drivers at issue in 

those cases were taxicab drivers who had discretion over the manner in 
which they conducted their driving du
ties, as opposed to the drivers at 
issue here who drove one particul
ar, employer-designated route.  
Moreover, in the instant case, any opportunity for entrepreneurial gain 
created by the flat-rate fee system 
is overborne by the ample evidence 
of employer control and other 
incidents of employee status. 
7 In the absence of ev
idence to the contrary, the Respondent™s exer-
cise of control by means of discipline not only over its own acknowl-
edged employees but also over the 
owner-operators and their substitute 
drivers indicates that the Respondent treated all the drivers as employ-
ees.  See 
Stamford Taxi, Inc.
, 332 NLRB 1372-1373, 1385 (2000). 
8 The judge placed no reliance on Vidal™s testimony, which was in-
consistent with the evidence as to Pi
mentel™s suspension, that the disci-
pline of owner-operators was limi
ted to terminating them for non-
payment of the corporation fee or
 for losing their driving license. 9 In the absence of this contract, the Respondent has failed to sub-
stantiate its claim that the owner-operators are free to use their vehicles 
for other work when they are not driving for the Respondent.  The 

judge found no evidence of such actual use. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 476 
vorable to the Respondent™s case.  The Respondent™s 
willful decision to avoid testimony by its highest officer, 
an individual presumably knowledgeable about the facts 
at issue, is particularly significant where, as here, the 

Respondent bears the burden of
 proof.  We, therefore, 
conclude that the judge properly drew an adverse infer-

ence about what would have
 been the substance of 
Bedoya™s testimony.
10  Thus, while we do not agree with 
the judge that there is ﬁlittle difficulty in finding [the 

owner-operators] to be Section 2(3) employees,ﬂ we will 

treat them as employees because we conclude that the 
Respondent has not affirmativ
ely shown that they are 
independent contractors based on the entirety of the evi-

dence. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Community Bus 

Lines/Hudson County Executive Express, Jersey City, 
New Jersey, its officers, agents, successors, and assigns, 
shall take the action set forth in the Order. 
 APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge or otherwise discriminate 
against you for supporting a union or for filing unfair 
labor practices with, or giving testimony to, the Board. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of your rights 
under Section 7 of the Act. 
WE WILL, within 14 days of the Board™s Order, offer 
Jesus Pimentel full reinstatemen
t to his former job, or, if 
                                                          
                                                           
10 Chairman Battista finds it unnecessary
 to rely on an inference as to 
what Bedoya™s testimony would have been.  Suffice it to say that the 
Respondent failed to meet its burden of proof and that the failure of 
Bedoya to testify was a part of that failure. 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights and privileges 
previously enjoyed.  
WE WILL make him whole for any loss that he suffered 
as a result of the discrimination against him. 
WE WILL within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge, and 
WE WILL, within 3 days thereafter, no-
tify Jesus Pimentel in writing that we have done so and 

that 
WE WILL NOT
 use the discharge against him in any 
way. 
 COMMUNITY BUS LINES/HUDSON COUNTY 
EXECUTIVE EXPRESS
  Bert Dice-Goldberg, Esq.,
 for the General Counsel.
 Alan Model, Esq. (Grotta, Glassman & Hoffman, P.A.), 
for the Respondent. DECISION STATEMENT OF THE 
CASE JOEL P. BIBLOWITZ
, Administrative Law Judge.  This case was heard by me on April 1, 
2003, in Newark, New Jersey.  
The amended consolidated compla
int herein, which issued on 
February 27, 2003, and was 
based upon unfair labor practice 
charges that were filed by 
Jesus Pimentel on April 10, 2002,
1 and by Hernan Ocampo on May 
28 and November 26, alleges that Community Bus Lines/Hudson County Executive Express 
(the Respondent) violated Secti
on 8(a)(1), (3), and (4) of the 
Act by discharging Pimentel 
on about December 21, 2001, and 

by refusing to allow Ocampo to use substitute drivers on his 
bus commencing on about May 17, and by constructively dis-
charging him on about November 20. 
FINDINGS OF FACT
 I.  JURISDICTION
 Respondent admits, and I find, th
at it has been engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
II.  BACKGROUND Pursuant to unfair labor practice charges that were filed by 
Production Workers Union, Local 148, AFLŒCIO (the Union), 
the Region issued a complaint dated September 27, 2001, alleg-ing numerous violations of the 
Act.  At the trial on December 
10, 2001, the Respondent withdrew
 its answer, which resulted 
in a decision by Administrative Law Judge Howard Edelman, 

finding that the Respondent had engaged in numerous viola-
tions of Section 8(a)(1) and (3) of the Act.  This decision was 
affirmed by the Board, and enforced by the United States Court 
of Appeals for the Third Circuit on September 11, 2002.  One 
of the many violations found th
erein is that the Respondent 
unlawfully suspended Pimentel 
on March 26, 2001.  Further, it  1 Unless indicated otherwise, all dates referred to herein relate to the 
year 2002. 
    COMMUNITY BUS LINES
/HUDSON COUNTY EXECUTIVE EXPRESS
 477
was found that the Respondent unl
awfully discharged Patricio 
Guadalupe, who drove for Ocampo and Jairo Tejeiro, and 
changed the schedules and shifts of its drivers, including the 
owner-operators, in violation of Section 8(a)(1) and (3) of the 
Act.  In addition to this unfair labor practice hearing, the Union 
filed two petitions with the Boar
d seeking to represent the Re-
spondent™s drivers. III.  THE FACTS Respondent™s buses provide transportation for commuters 
from Jersey City, New Jersey, to the Port Authority Bus Termi-

nal in New York City.  The Respondent employed about 13 bus 
drivers at the time in question.  During the same period it had 
about 10 owner-operators operati
ng buses on its route, and the 
Respondent defends that these owner-operator drivers are inde-

pendent contractors, rather th
an employees under Section 2(3) 
of the Act.  As Pimentel and 
Ocampo were owner-operators, if 
Respondent™s argument prevails, 
the complaint must be dis-
missed even if the 8(a)(3) and (4) allegations have merit. 
A.  Section 2(3) Employee Status 
All of the Respondent™s buses, 
whether operated by its em-
ployees or by their owner-operators, operate between the Jour-
nal Square Terminal in Jersey 
City, New Jersey, and the Port 
Authority Bus Terminal in New York City, from gates that are 

rented by the Respondent.  The drivers pick up and drop off 
passengers at those locations an
d points in between.  The pas-
sengers can pay the fare, presen
tly $2, on the bus in cash, or 
can use tickets purchased at the terminal at a discount.  Both 
groups of employees are ﬁsupervisedﬂ by the same two dis-
patchers who count the passengers and, presumably, ensure that 
the buses are evenly distributed between the terminals and the 
points in between.  The vehicles employed are minibuses; those 
operated by employees are owned and maintained by the Re-
spondent.  Those operated by the owner-operators are owned 
and maintained by the owner-operators. 
Each of the owner-operators pays a corporation fee to the 
Respondent in the amount of $810 a month.  The purpose of 
this charge is to reimburse th
e Respondent for the rent it pays 
for the gates at Journal Square and the Port Authority Bus Ter-

minal.  This is the only income that the Respondent receives 
from the owner-operators.  The other drivers do not pay this 
corporation fee.  Owner-operators, but not the other drivers, 
also purchase insurance for thei
r vehicles.  The amount of the 
insurance is determined by the insurance company. Up until 

December 2001, the yearly insurance cost was about $10,000 
per vehicle; in December 2001, the insurance cost was in-
creased to $16,000 per vehicle.  The cost of insuring the Re-
spondent™s buses and the owner-operators™ buses is the same, 
except that the Respondent pays the insurance for its buses.  
Like the cost of insurance, the insurance company determines 
how it will be paid and, at the 
present time, the insurance is 
paid by a 25 or 33 percent down payment due in December, 

with about eight equal payments due beginning the following 
month.  Amy Vidal, the Resp
ondent™s operations manager, testified that under Department of Transportation (DOT) rules 
all vehicles and drivers have to
 be covered under one insurance 
company.  The owner-operators provide her with their owner-
ship title, and she forwards the required information to the in-
surance company and the DOT.  The owner-operators give her 
checks for the insurance made out to the Respondent and she deposits these checks and makes out a check to the insurance 
company in the exact amount th
at the Respondent received. 
Owner-operators can terminate their relationship with the 
Respondent without any notice; Vi
dal testified that the Respon-
dent can terminate owner-opera
tors for nonpayment of the cor-
poration fee, insurance or, presumably, losing their license, but 
cannot otherwise discipline owne
r-operators.  However, the decision in the prior matter found that Pimentel was unlawfully 

suspended.  Vidal testified that
 he was suspended for causing 
confrontations with other drivers and for verbally attacking her. 
The buses are different colors, although they all have the 
name Community Bus Lines.  
The owner-operator buses con-tain the name of the owner-operator as well.  The testimony 
establishes that only one owne
r-operator, Eduardo Bernal 
owned more than one bus; Vidal testified that he owned three, 

and Vidal was only able to na
me one owner-operator, again 
Bernal, who established a business name for his operation.  The 
owner-operators can drive their own bus (as 90 percent of them 
do) or can employ others to drive for them.  If they employ 

substitute drivers, the substitute must give Vidal his/her license, 
which she forwards to the insura
nce company.  If the substitute 
is approved by the insurance company, he/she will have a drug 

and alcohol test.  The owner-ope
rators pay for gas and mainte-
nance of their buses and park it overnight wherever they 

choose.  One or two pay the Respondent $100 a month to park 
at its facility.  The Respondent
 pays no wages or commissions 
to the owner-operators, does not issue W-2 forms to them, and 

does not deduct taxes or social 
security for them.  The Respon-
dent™s drivers are salaried and 
the Respondent withholds social security for them, pays the applicable Federal and State taxes 
and issues them W-2 forms.  The Respondent pays for the 
maintenance, repair, and the gas of the buses operated by these 
employees.  In addition, the 
Respondent performs a safety 
evaluation of all of its driver employees.  All the drivers are 
required by the DOT to turn in daily reports listing the hours 
that they worked each day, their name, the bus number, and the 
mileage.  The Respondent does 
not maintain an attendance 
policy or work schedule for it
s owner-operators, nor does it 
limit the hours they can work.  The owner-operators are free to 

use their bus for charter work during nonworking hours. 
B.  Pimentel Termination 
Pimentel began working for the Respondent as a busdriver in 
the summer of 1999.  He testifie
d that, shortly thereafter, Jorge 
Bedoya, Respondent™s president (who did not testify at the 

hearing even though he had been
 subpoenaed by counsel for the 
General Counsel), told him, ﬁWhy don™t you buy a bus?  I™ll 

sell you a route for $5,000 and you can make more money.ﬂ  At 
that time, Pimentel bought a bus 
and became an owner-operator 
for the Respondent.  In about December 2000, he and other 

drivers began meeting ﬁto be organized, trying to get a union.ﬂ  
When they learned of the Union, he and three or four other 

drivers went to the Union to speak to the organizer.  He signed 
a union authorization card on February 28, 2001.  In addition, 
the union organizer gave him cards to distribute to other driv-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 478 
ers, and he got back about 20 signed union authorization cards, 
which he returned to the Union.  At the first union meeting 
there were between 25 and 30 drivers present. The other drivers 
elected him president of the organizing group. During the prior 
unfair labor practice case before the Board, he encouraged the 
other drivers to go to the Board office to give statements to the 
Board agents.  In addition, the Union filed petitions with the 
Board in March and May 2001.  On those occasions he came to 
the Board office for the hearings, where he saw Bedoya.  He 
also came to the Board office for the unfair labor practice hear-
ing referred to above.  After 
the Respondent recognized the 
Union, Pimentel was elected to be one of the representatives to 

sit with the Union during bargaining, and he was present at two 
bargaining sessions before the 
Respondent ﬁwalked away from 
the bargaining table.ﬂ 
As stated above, the yearly cost of insurance for the drivers 
increased in December 2001, fro
m about $10,000 to $16,000.  
Pimentel had made all of his insurance payments for December 
2000 to December 2001.  In additi
on, he paid his corporation 
fee on about December 5, 2001, when
 it was due.  He testified 
that because his insurance was expiring on December 22, 2001, he went to speak to Bedoya on December 20, 2001, to ask 

about the cost of insurance.  At 
that time he was unaware of the 
increase in the cost of insurance.
2  Before going to speak to Bedoya in his office, he told Vidal that he wanted to speak to 
him and she told him to go ups
tairs to his office; nobody else 
was present during the conversation with Bedoya.  He asked 

Bedoya how much money he would have to put down for the 
insurance.  ﬁThen he told me
 he won™t renew my insurance 
because of the trouble I make, and to get out of his office.ﬂ 

Pimentel™s only response was: ﬁI go to see my lawyer.ﬂ  He 
testified that he never told Bedoya that the insurance was too 

expensive, or that he was not 
going to renew it, and he never 
spoke to Vidal about the insurance.  His last day of driving for 
the Respondent was on December 22, 2001, when his insurance 
expired. 
Vidal testified that on about December 20, 2001, Pimentel 
came into her office and told her that he was not going to renew 

his insurance.  She testified th
at Bedoya was in her office dur-
ing part of this conversation, 
but not when Pimentel told her 

that he was not going to renew his 
insurance.  An affidavit that 
she gave to the Board states: ﬁSometime in December 2001, 

Jesus Pimentel came into the office and told me that he would 
not renew his insurance.  Mr. Bedoya was in my office at the 
time Pimentel made this statement.ﬂ  In answer to a question 
                                                          
 2 In an affidavit given to the Board on April 22, Pimentel states, inter 
alia: On about December 20, 2001 I went to speak to Jorge 
Bedoya, the President of the Employer, regarding renewal of my 
insurance. The owner-operators were insured through the Em-
ployer and the insurance was about to expire in a couple of days. 

The Employer had given a copy of
 a letter sent by his insurance 
broker to one of the drivers. The letter, addressed to Bedoya, said 

something like ﬁaccording to the c
onversation we had on the tele-
phone, the insurance for owner-operators will cost $16,000.ﬂ 
 Pimentel was questioned about this letter and affidavit on cross-
examination and testified that he did 
not see this letter until after he was fired. 
from counsel for the Respondent a
bout this incident with Pi-
mentel, she testified that he came into her office and she as-
sumed that he was going to make the down payment for the 
insurance because he had paid the corporation fee shortly be-
fore.  Rather, he told her that he was not going to pay because it 
was too expensive. and that he 
could obtain his own insurance.  
She told him that under DOT rules all insurance had to be un-

der one company.  Pimentel became loud and she called 
Bedoya down from his office, and she repeated to Pimentel that 
all insurance had to be with thei
r carrier and he would have to 
leave a down payment.  He said 
no, it™s too expensive, and left. 
She testified further that she received notification from the 
insurance company of the increase on December 17, 2001, and 
that prior to this incident in her office, Bedoya conducted a 
group meeting about the increase 
in insurance cost, and that 
Pimentel was present at the meeting. 
C.  Ocampo Discrimination 
Ocampo began working for the Respondent in about 1990 as 
a driver.  He owned his own bus.  He usually drove in the after-

noon and employed two individuals 
(Jairo Tejeiro and Patricio 
Guadalupe) to drive his bus in the morning.  He testified that he 

went to seven meetings at 
the homes of fellow employees 
where they discussed forming a union.  He signed a card for the 

Union on February 28, 2001.  He came to the Board office in 
March and May 2001, to attend the Board hearings.  A few 
days after one of those hearing days, as he was about to get into 
his bus, Bedoya said that he wa
s unappreciative and was a trai-tor. Vidal testified that prior to the filing of the unfair labor 

practice charges herein, she was unaware of any union activity 
on the part of Ocampo. 
By letter dated May 15, the Respondent™s insurance broker 
wrote to Bedoya: 
 The insurance carrier has reviewed the motor vehicle 
record and driving history for Hernan A. Ocampo.  Based 

upon his driving record and according to the insurance car-
rier underwriting guidelines, he is ineligible to drive any 
vehicles insured on your Business Auto policy. 
Please forward a written statement confirming the fact 
that Hernan A. Ocampo will not be driving.  Failure to re-
ceive the letter within 5 days will result in the cancellation 
of your insurance policy. 
 On May 17, Vidal wrote to Ocampo: 
 Please be advised that on May 17, 2002, this com-
pany™s insurance [sic] has advi
sed this office that accord-
ing to the Insurance guidelines and your driving record, 

you are ineligible to drive any vehicle insured on our busi-
ness Auto Policy.  Please see attached letter from our busi-
ness Insurance Company. 
Upon receiving this notice, please contact this office 
immediately to discuss this matter further. 
 Ocampo, whose testimony was of
ten confused, testified that 
upon receiving these letters he went to the Respondent™s office 
with his wife and Guadalupe.  Wh
en they arrived, Vidal called 
Bedoya, who came down to the o
ffice.  Ocampo asked him why 
he was sending him the letters, a
nd Bedoya said that, according 
    COMMUNITY BUS LINES
/HUDSON COUNTY EXECUTIVE EXPRESS
 479
to their agreement with the insurance company, he could not 
drive anymore because he had nine points on his license.  
Ocampo said that his ﬁlicense was cleanﬂ and that he would go 
to Trenton to prove it.
3  Bedoya then said that ﬁwhat was hap-
pening was because I was with th
e terrorists and the Taliban, 
and that he knew that I was in the Union.ﬂ  Ocampo then said 
that he would get another driver to drive for him, and Bedoya 
said that he couldn™t, that he was tired of having Taliban terror-
ists in the Company.  If he got somebody to drive for him, it 
had to be a driver from within the Company who was not in the 
Union.  Shortly thereafter, 
Ocampo got Raphael Salinas, who had been driving for Bedoya, to operate his bus in the after-

noon, and he drove the bus for 
about a month.  Ocampo testi-
fied:  Q.  And prior to driving your bus, did he get Mr. 
Bedoya™s approval? 
A.  That™s from Mr. Bedoya from the insurance [sic]    
. . . if the insurance accepted it, that he could drive. 
 After Salinas stopped driving 
his bus, Ocampo got Jose Apo-
laya to drive his bus in the afternoon for about a month.  In 
addition, from February through November, with a few excep-
tions, Guadalupe drove his bus in the morning and in the after-
noons on Fridays.  The individuals who drove his bus kept one-

half of the fares that they received, as payment for driving for 
him.  Ocampo testified that during this period the Respondent 
rejected two driversŠJairo Tejeiro and Luis ValderramaŠwho 

had agreed to drive his bus. 
By letter dated September 18, 
Vidal wrote to Ocampo, inter 
alia: 
 Please be advised that as per your Lease Agreement 
with this company all Corp Fee payments are due every 
7th of every month and your Liability Insurance for your 
vehicle is due every 15th of every month.  However, as of 
today™s date you have not forwarded any payment since 

July 16, 2002 and have not responded to our notices dated 
July 16, 2002 and August 27, 2002.  Therefore, effective 
September 23, 2002 your Lease Agreement and your Li-
ability insurance with this company will be terminated for 
noncompliance and nonpayment. 
Please follow the proper procedures below due to your 
termination. 
 Take out all company logo 
off your vehicle. [sic] 
Take out company name off your vehicle. 
Do not attempt to pick up passengers at our Com-
pany Platforms. 
Your vehicle must be Posted Out of Service by the 
NJDOT. 
 Guadalupe, who was a discriminatee in the prior case, testi-
fied that he began driving for Ocampo in February 2001, from 

6 a.m. to 1 p.m., Monday through Friday.  At another point in 
his testimony, he testified that
 he began driving for Ocampo in 
February 2002.  He was present with Ocampo when he met 
                                                          
 3 At the hearing, counsel for the General Counsel stated that he was 
not questioning the authenticity or the good faith of the insurance com-
pany™s May 15 letter. 
with Bedoya and Vidal at the Respondent™s office on about 
May 22.  Ocampo showed them the May 15 and May 17 letters.  
ﬁMr. Bedoya said that he coul
dn™t do anything, that it was the 
insurance that was ordering him; not him but it was the insur-

ance.ﬂ  Ocampo replied that th
e insurance was not saying that 
he was out of the job, but was just recommending that he 

couldn™t drive the bus.  Ocampo then said that if he wasn™t 
working he couldn™t cover the expense of the bus.  Bedoya 
responded that it wasn™t his problem, that the insurance com-
pany was ordering him out.  Ocampo then said: ﬁIf I can™t 
work, let me put a driver on the bus.ﬂ  Bedoya responded: ﬁI 
don™t want Talibans, I don™t want terrorists, I don™t want unions 
to come in here.ﬂ  After that, he and Ocampo left.  He contin-
ued driving Ocampo™s bus after that.  On a morning in Septem-
ber he was approached by Bedoya who told him that he could 
not continue to drive Ocampo™s bus.  When he asked why, 
Bedoya said that the ﬁbus was out because Mr. Ocampo was 
not paying,ﬂ and that Ocampo ha
d a letter giving the reasons.  
About a month later, Apolaya,
 who was driving for Ocampo, 
asked Guadalupe if he (Guadalupe) could drive Ocampo™s bus 
in the mornings again, and he did so between October and No-
vember, when Ocampo took his bus out of Respondent™s ser-
vice. Vidal testified: ﬁhis vehicle wa
s insured, he was not.ﬂ  She 
testified further that the procedure she employed with the May 
17 letter to Ocampo was the same
 procedure she employed with 
all drivers who had problems with insurance.  In fact, with 

Ocampo, she called the insurance company to ask if they could 
put him on probation, instead of canceling his insurance, but 
she was told that they wouldn™t do so because he had previ-
ously been on probation twice. 
 Ocampo came to her office 
with Guadalupe shortly after receiving the May 17 letter; 

Bedoya was also present.  O
campo asked her why his insurance 
was cancelled.  Vidal called the insurance company and they 

faxed her his record which stated that he was involved in two 
accidents and had a couple of moving violations.  Bedoya never 
said anything about the Taliban or terrorists, and both she and 
Bedoya recommended that he fi
nd another driver as a substi-
tute, and did not limit him in whom
 he could use.  Ocampo then told her that Guadalupe would 
be operating his bus, although he 
did not say whether it was for the morning or afternoon, and 

Vidal told him that was no problem as Guadalupe was already 
under the insurance.  Between that meeting and November, she 
never refused any driver that Ocampo asked to use.  Valder-

rama and Tejeiro were accepta
ble to the Respondent because 
they had driven buses for the Respondent and were acceptable 

to the insurance company.  She testified further that she never 
told Ocampo that the Respondent was taking his bus out of 
service.  In fact, the first she 
knew that he was no longer operat-
ing his bus for the Respondent was on about December 3, when 

she received a telephone call fro
m a representative of the DOT 
saying that Ocampo had cancelled his lease agreement with the 

Respondent.  Sometime in Nove
mber, Ocampo came with his 
wife and driver Jose Apolaya to speak to her.  They asked if 

they could pay something so th
at his lease would not be can-
celled.  Vidal said that would be fine, and they paid her $411 on 

that day, and they agreed that they would pay $405 per week 
until the balance was paid in full no later than December 22.  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 480 
On November 27, Vidal sent a statement to Ocampo; it states 
that he paid the $411 balance, a
nd that as per their agreement, 
the November and December corporation fee must be paid no 

later than December 22, and th
ere would be no exceptions.  The scheduled payment is listed as 
$405 per week until paid in full 
by December 22.  The statement also lists $810 due for the 
corporation fee for November and $810 as due for December. 
IV.  ANALYSIS Section 2(3) of the Act states that the term ﬁemployeeﬂ shall 
include any employee, but shall not include ﬁany individual 
having the status of an independent contractor.ﬂ  In 
NLRB v. United Insurance Co. of America
, 390 U.S. 254, 256 (1968), 
the Court stated: 
 The obvious purpose of this amendment was to have the 
Board and the courts apply gene
ral agency principles in dis-
tinguishing between employees 
and independent contractors 
under the Act.  [Footnote omi
tted.]  And both petitioners and 
respondents agree that the proper standard here is the law of 

agency.  Thus there is no doubt that we should apply the 
common-law agency test here in distinguishing an employee 
from an independent contractor. 
 The Court further stated that in applying this common law test, 
ﬁall the incidents of the rela
tionship must be assessed and 
weighed with no one factor being 
decisive.  What is important 
is that the total factual context is assessed in light of the perti-
nent common-law principles.ﬂ  The Court found the following 
to be ﬁdecisive factorsﬂ in finding employee status: the agents 
were an essential part of the company™s operation, rather than 
operating their own independent business; they were trained by 
the company™s supervisory personnel; they did business in the 
company™s name and ordinarily sell only the company™s prod-
ucts; their commission plan was promulgated and changed 
unilaterally by the company; they account to the company for 
the funds that they collect; they participate in the company™s 
vacation, group insurance and pension fund, and they may re-
main with the company as long as their performance was satis-
factory. 
Two recent cases on the subject, 
Roadway Package System, 
Inc., 326 NLRB 842 (1998), and 
Dial-A-Mattress Operating 
Corp., 326 NLRB 884 (1998), are helpful herein because they 
come to opposite conclusions, 
Roadway finding employee 
status and Dial-A-Mattress
 finding independent contractor 
status.  I believe that the Respondent™s employees are clearly 
more identifiable with the 
Roadway
 employees, and 
I have little 
difficulty in finding them to 
be 2(3) employees.  The Respon-
dent™s owner-operators drive buses
 in the exact same manner as 
the Respondent™s other drivers.  They are dispatched from the 
terminals by the Respondent™s dispatchers, along with the Re-
spondent™s other drivers, pick up
 and drop off passengers at the 
same locations, and charge the same fare for transportation as 

the Respondent™s other drivers.  
The only difference is that the 
owner-operators name is on the side of the bus, alongside the 

Respondent™s name.  This is the same business that the Re-
spondent is engaged in, as compared to Dial-A-Mattress, where 
the owner-operators delivered 
the products sold by the em-
ployer.  Although the Responden
t™s owner-operators can em-
ploy others to drive their buses, can incorporate and can use 

their bus for other purposes when not operating on the Respon-
dent™s routes, apparently only 
Ocampo and Bernal used others 
to drive their buses, and Vida
l could name only one owner-
operator, Bernal, who establishe
d a business name for his bus 
and owned more than one bus.  The Respondent failed to pro-

duce any evidence of drivers who used their bus for other busi-
nesses.  As the Board stated in 
Roadway, supra at 853: ﬁOther 
indicators of entrepreneurship
, such as performing outside 
work, business incorporation, use of additional drivers or help-
ers, or incentive based income, c
ontinue to be absent.ﬂ  Another 
factor in finding independent c
ontractor status is whether the 
individuals enjoy certain freedoms and bear certain risks that 
are consistent with independent 
contractor status.  That was 
present in 
Dial-A-Mattress
, supra, where most of the owner-operators owned multiple trucks (one owned 10 trucks), and 
some of the owner-operators negotiated separate arrangements 
with the employer, neither of which is true herein.  In 
Standard Oil Co., 230 NLRB 967, 972 (1977), the Board stated: ﬁIt is 
clear that unlike the genuinely
 independent businessman, the 
drivers™ earnings do not depend largely on their ability to exer-
cise good business judgment, 
to follow sound management practices, and to be able to take financial risks in order to in-

crease their profits.ﬂ  That is certainly true herein.  During their 
regular working hours, there is no element of entrepreneurial 
incentive for the drivers.  They drive along the Respondent™s 
route, and pick up passengers at
 the rate established by the 
Respondent, either for cash or
 for Respondent™s discounted 
tickets sold by the Respondent at
 the terminals.  None of the 
entrepreneurial elements present in 
Dial-A-Mattress
 are present 
here.  Further, the nature of 
the Respondent™s business makes it 
difficult to establish independent contractor status.  The hours 

of work, the morning and evening rush hours, and the routes 
driven, between the Port Author
ity Bus Terminal and the Jour-
nal Square Terminal in Jersey City, New Jersey, leaves little 

room for entrepreneurial incentives
 or financial risks.  Although 
it is true that the owner operators pay for, insure, and maintain 
their buses, and receive no pay 
or benefits from the Respon-
dent, that is not enough to overc
ome the other factors discussed 
above.  Finally, the fact that Pi
mentel had previously been dis-
ciplined by the Respondent is a 
further factor establishing em-
ployee status of the owner-operators.  I, therefore, find that 
based upon all the factors disc
ussed above, the Respondent™s 
owner-operators are employees under Section 2(3) of the Act, 

rather than independent contractors. 
The initial substantive allegation is that Pimentel was dis-
charged in retaliation for his uni
on activities, as well as for his 
participation in the representa
tion and unfair labor practice 
proceedings involving the Respondent, in violation of Section 
8(a)(1), (3), and (4) of the Act.  There can be no question about 
his union activities, and the Re
spondent™s knowledge of them. 
He signed a union authorization card and gave cards to about 

20 other employees.  He was elec
ted president of the employ-
ees™ organizing group, attended the representation and unfair 

labor practice proceedings at the Board, and was present with 
the union representatives at the bargaining sessions with the 
Respondent.  This allegation depends upon a credibility deter-
mination between Pimentel™s testimony and Vidal™s testimony.  
    COMMUNITY BUS LINES
/HUDSON COUNTY EXECUTIVE EXPRESS
 481
Pimentel testified that he went
 to the Respondent™s facility on 
December 20, 2001, to speak to Bedoya to find out how much 
he would have to pay for insurance for 2002.  He was unaware 
of the cost prior to the meeting and he met only with Bedoya, 
who never answered his question.  Instead, he told Pimentel 
that he would not renew his insurance because of the trouble he 

made, and that he should get out of his office.  On the other 
hand, Vidal testified that Pimentel came into the office that day 
and told her that he was not going to renew his insurance, pre-
sumably because of the increased cost.  This is an easy credibil-
ity determination.  Although Vidal was not an obviously in-
credible witness, I found Piment
el™s testimony clearly more 
believable.  In addition, as Be
doya, did not testify although he 
was subpoenaed to appear, it was rather ﬁconvenientﬂ for Vidal 

to testify in an attempt to rebut
 Pimentel™s testimony.  Counsel 
for the Respondent, in cross-examining Pimentel, used the affi-

davit that he gave to the Board in an attempt to establish that 
prior to speaking to Bedoya, he saw a letter from the insurance 
carrier notifying a driver of the increase, to establish that he 
knew of the increase and was going to tell Bedoya that he was 
not going to renew his insurance. 
 However, the affidavit does 
not say that he saw this letter prior to the meeting.  Finally, as 

Pimentel had paid his corporation fee 2 weeks earlier, I find it 
highly unlikely that he went to the facility to tell Bedoya that he 

was not renewing his insurance a
nd was, in effect, resigning. 
In addition to the Respondent™s
 knowledge of Pimentel™s un-
ion activities, and its union animu
s as displayed in the prior 
manner, the timing is another fact
or establishing that Bedoya 
fired him on December 20, 2001, and that it was caused by his 
support for the Union and participation in the Board proceed-
ings.  The prior unfair labor practice case was heard on No-
vember 27 and December 10, 2001, and on December 10, 2001, 
10 days prior to Pimentel™s m
eeting with Bedoya, the Respon-
dent withdrew its answer to the complaint.  That would rein-

force, in a timely manner, any animus toward the Union and 
Pimentel.  For all of these reasons, I find that the Respondent 

fired Pimentel on December 20, 2001, in violation of Section 
8(a)(1), (3), and (4) of the Act.  
Wright Line, 251 NLRB 1083 
(1980). There are two distinct, and yet connected, allegations regard-
ing Ocampo: first that the Respondent refused to allow him to 
use substitute drivers beginning on about May 17, and that as a 
result of his failure to use substitute drivers, the Respondent 
constructively discharged him on
 about November 20, in viola-
tion of Section 8(a)(1), (3), and (4) of the Act.  Although 
Ocampo was not as active as Pimentel in supporting the Union, 
he signed a card for the Union and came to the Board office in 
March and May to attend the hearings.  In addition, his uncon-
tradicted testimony is that Bedoya called him a traitor and said 
that he was unappreciative, pres
umably because of his support 
for the Union and the Board proceedings.  Based upon this 

statement, and Ocampo™s attendance at the Board hearings, I do 
not credit Vidal™s testimony that prior to Ocampo™s filing the 
unfair labor practice charge, she was unaware of his union ac-
tivities. 
Ocampo™s problem herein began with the insurance com-
pany™s May 15 letter, which said that because of his driving 
record he was ineligible to drive any vehicle under the Respon-
dent™s insurance policy.  It is im
portant to note that counsel for 
the General Counsel does not question the good-faith nature of 

this letter.  Vidal followed up on the insurance company™s letter 
by inviting Ocampo to contact her ﬁto discuss the matter fur-
ther.ﬂ  Ocampo came to the office with his wife and Guadalupe. 
Bedoya told him that he could not drive anymore according to 
their agreement with the insurance company.  Ocampo claimed 
that his license was clean and that he would go to Trenton to 
prove it.  Bedoya then said that he knew that he was in the Un-
ion, and that ﬁwhat was happeni
ng was because [he] was with 
the terrorists and the Taliban.ﬂ  When Ocampo offered to get 

somebody to drive his bus, Bedoya first said that he wouldn™t 
allow it because he was tired of having Taliban terrorists in the 
company, and then said that he could only use a driver from the 
company who was not in the Union. 
Ocampo™s credibility herein is somewhat compromised be-
cause in his meeting of May 17, he denies culpability for his 
driving record; yet counsel for the General Counsel is not ques-
tioning the good faith of the insurance company™s letter cancel-
ing his insurance due to his poor driving record.  On the other hand, because his testimony about
 Bedoya™s statements about 
not wanting Taliban terrorists or
 Union at the Company is sup-
ported by Guadalupe, who was a cr
edible, disinterested witness, 
I credit this testimony.  However, regardless of Bedoya™s 
statements at the May 17 meeting, with a few exceptions, Gua-
dalupe continued to drive for Ocampo every morning and Fri-
day afternoons from that time 
until November, when Ocampo 
took his bus out of service.  In addition, during this period of 

about 6 months, Salinas and Apolaya each drove for him for a 
period of about a month.  Therefore, during the period from 
when the insurance company cancelled his insurance to the day 
that he took his bus out of Respondent™s service, he had substi-
tute drivers operating his bus for about 75 percent of the shifts. 
This is an employer who is 
not subtle in opposing a union or 
his employees who supported the Union.  In the prior matter he 
was found to have committed numerous violations of Section 

8(a)(1), (3), and (5) of the Act 
after withdrawing its answer at 
the second day of hearing.  In the instant matter, Bedoya called 

Ocampo a traitor and told Ocampo and Guadalupe that he 
didn™t want Taliban terrorists or the Union at the Company.  
Because of this mindset, I find that if the Respondent wanted to 
prevent Ocampo from obtaining substitute drivers for his bus, it 
would have done so more dir
ectly and completely.  That 
Ocampo employed substitute drivers for most of this period 
convinces me that Respondent did not restrict his ability to find 
substitute drivers, regardless of Bedoya™s statement at the May 
17 meeting, and I therefore recommend that this allegation be 
dismissed. 
The final allegation is that 
Ocampo was constructively dis-
charged on about November 20.  Two elements must be proven 
in order to establish a 
constructive discharge: 
 First, the burdens imposed upon the employee must cause, 
and be intended to cause, a change in his working conditions 
so difficult or unpleasant as to force him to resign.  Second, it 
must be shown that those burdens were imposed because of 
the employee™s union activities. 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 482 
Crystal Princeton Refining Co.
, 222 NLRB 1068, 1069 (1976); 
Pioneer Recycling Corp., 323 NLRB 652 (1997).  I find that counsel for the General Counsel ha
s failed to establish the first 
of these elements.  It should initially be repeated that the Re-
spondent did not cause Ocampo™s insurance problems.  Further, 
although Bedoya told Ocampo that he didn™t want Taliban ter-

rorists or a union at his facility
, he apparently did not otherwise 
unduly restrict Ocampo™s ability to obtain substitute drivers, as 

he was able to keep his bus operating most of the time.  Rather, 
it appears more likely that after paying the substitute drivers, 
the insurance and corporation fee, and the general maintenance 
and upkeep of the bus, Ocampo r
ealized that he was losing 
money or, at least, was not making money as an owner-operator 

for the Respondent and for that reason took his bus out of ser-
vice for the Respondent.  I, therefore, recommend that this alle-
gation be dismissed. 
CONCLUSIONS OF 
LAW 1.  The Respondent has been engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Respondent discharged 
Jesus Pimentel on about De-
cember 21, 2001, in violation of S
ection 8(a)(1), (3), and (4) of 
the Act. 
3.  The Respondent did not further violate the Act as alleged 
in paragraphs 10 and 11 of the complaint. 
THE REMEDY Having found that the Responde
nt unlawfully terminated 
Pimentel, I find that it must be 
ordered to cease and desist and 
to take certain affirmative action designed to effectuate the 

policies of the Act.  As the 
Respondent discr
iminatorily dis-
charged Pimentel on December 
20, 2001, it must offer him 
reinstatement to his former position and make him whole for 
any loss of earnings and other be
nefits that he suffered as a 
result of the discharge, computed on a quarterly basis from the 

date of discharge to the date of a full offer of reinstatement to 
his former position, less any interim earnings as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4ORDER The Respondent, Community 
Bus Lines/ Hudson County 
Executive Express, Jersey City, Ne
w Jersey, its officers, agents, 
successors, and assigns, shall 
1.  Cease and desist from 
(a) Discharging or otherwise 
discriminating against any em-
ployee for supporting the Union 
or for giving testimony under 
the Act. 
                                                          
                                                           
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) In any like or related manner interfering with, restraining 
or coercing employees in the exercise of rights guaranteed them 

by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Jesus 
Pimentel full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or other rights and privileges previ-

ously enjoyed, and make him whole for any loss of earnings 
and other benefits suffered as a 
result of the discrimination 
against him, in the manner set forth above in the remedy sec-

tion of this decision. 
(b) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge and within 3 
days thereafter notify the employ
ee in writing that it has done so and that it will 
not use the discharge against him in any way. 
(c) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 

shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at its fa-
cility in Jersey City, New Jersey, copies of the attached notice 

marked ﬁAppendix.ﬂ5  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 22, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time 
since December 21, 2001. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the amended consolidated com-
plaint is dismissed insofar as it 
alleges violations of the Act not 
specifically found. 
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
   